F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 16 1999
                         FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MICHAEL ANTHONY VARALLO,

             Plaintiff-Appellant,

    v.                                                 No. 98-1243
                                                   (D.C. No. 96-M-2638)
    THE SUPREME COURT OF                                 (D. Colo.)
    COLORADO; GRIEVANCE
    COMMITTEE OF THE SUPREME
    COURT OF COLORADO; SUPREME
    COURT OF COLORADO,
    DISCIPLINARY COUNSEL; JAMES
    SUDLER; JAMES COYLE; LINDA
    DONNELLY, in their official
    capacities,

             Defendants-Appellees.




                          ORDER AND JUDGMENT            *




Before BRORBY , EBEL , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Michael Anthony Varallo appeals the district court’s denial of his

42 U.S.C. § 1983 action which sought injunctive and declaratory relief, claiming

that the Colorado Supreme Court violated his constitutional rights in the process

of disbarring him as an attorney.   1
                                        Following consideration of the parties’

arguments and review of the record on appeal, we affirm.

       Mr. Varallo was disbarred by the Colorado Supreme Court in 1996 for

knowingly using client funds for his personal benefit, appropriating a client’s

refundable retainer without authorization, and commingling client and personal

funds. See People v. Varallo , 913 P.2d 1 (Colo. 1996). During the proceedings,

Mr. Varallo challenged the constitutionality of the state’s lawyer disciplinary

process. The Colorado Supreme Court held that its disciplinary process was

constitutional, see id. at 5-7, and that Mr. Varallo’s conduct warranted

disbarment, see id. at 10-12. Mr. Varallo then filed a petition for certiorari before

the United States Supreme Court, which was denied.         See Varallo v. Colorado ,

117 S. Ct. 80 (1996).

       Plaintiff then filed this § 1983 action in federal district court seeking to

enjoin enforcement of the Colorado Supreme Court’s order of disbarment against



1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.

                                             -2-
him and a declaration that Colorado’s lawyer disciplinary process was

unconstitutional.   2
                        Defendants moved for dismissal based on the sovereign

immunity provisions of the Eleventh Amendment and, alternatively, lack of

jurisdiction under the     Rooker -Feldman doctrine, which generally prohibits lower

federal courts from reviewing, reversing, or invalidating a final state-court

decision. See District of Columbia Court of Appeal v. Feldman           , 460 U.S. 462,

482-86 (1983); Rooker v. Fidelity Trust Co.        , 263 U.S. 413, 415-16 (1923). The

district court dismissed the action on the basis that consideration of the § 1983

action was barred by the     Rooker -Feldman doctrine.

       We review dismissals for lack of subject matter jurisdiction de novo.        See

Painter v. Shalala , 97 F.3d 1351, 1355 (10th Cir. 1996). We conclude the district

court correctly ruled that it lacked subject mater jurisdiction under the      Rooker -

Feldman doctrine.

       The Rooker-Feldman doctrine bars “a party losing in state court . . . from

seeking what in substance would be appellate review of the state judgment in a



2
        Mr. Varallo filed an earlier § 1983 action in federal district court while the
proceedings before the Colorado Supreme Court were pending. We affirmed the
district court’s dismissal of that action for lack of jurisdiction under the   Younger
doctrine, which provides that federal courts should abstain from intervening in
pending state judicial proceedings that implicate important state interests.      See
Varallo v. Colorado Supreme Court , No. 94-1356, 1995 WL 105472, at **1 (10th
Cir. 1995) (citing Younger v. Harris , 401 U.S. 37 (1971) and Middlesex County
Ethics Comm’n v. Garden State Bar Ass’n           , 457 U.S. 423, 431-32 (1982)).

                                             -3-
United States district court, based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.”      Johnson v. De Grandy , 512

U.S. 997, 1005-06 (1994). As a rule, jurisdiction to review state-court decisions

lies exclusively with superior state courts and, ultimately, the United States

Supreme Court.     See Facio v. Jones , 929 F.2d 541, 543 (10th Cir. 1991). The

Rooker -Feldman doctrine bars consideration not only of issues actually presented

to and decided by a state court, but also bars consideration of constitutional

claims that are “‘inextricably intertwined’ with” issues ruled upon by a state

court. See id. (quoting Feldman , 460 U.S. at 483-84 n.16). “A claim is

inextricably intertwined if the federal claim succeeds only to the extent that the

state court wrongly decided the issues before it.”       Charchenko v. City of

Stillwater , 47 F.3d 981, 983 (8th Cir. 1995). “In other words,       Rooker -Feldman

precludes a federal action if the relief requested in the federal action would

effectively reverse the state court decision or void its ruling.”     Id. It is well

established that “[t]he Rooker-Feldman doctrine eliminates most avenues of

attack on attorney discipline.”    Johnson v. Supreme Court of Ill.    , No. 98-2587,

1999 WL 23193, at *2 (7th Cir. 1999) (citing cases).

       Mr. Varallo argues Rooker -Feldman does not apply because he challenges

the constitutionality of the disciplinary process that led to his disbarment, rather

than the disbarment itself.    See Feldman , 460 U.S. at 486 (holding that district


                                              -4-
court may entertain general challenges to state bar rules). However, it is clear

from Mr. Varallo’s complaint that it is his disbarment that is the source of the

injuries for which he now seeks relief. The district court could not review his

§ 1983 claims and grant relief without effectively reviewing and reversing the

decision of the Colorado Supreme Court. Indeed, the injunctive relief sought in

Mr. Varallo’s complaint is an order immediately enjoining the Colorado Supreme

Court’s order of disbarment against him. Although Mr. Varallo’s complaint also

seeks declaratory relief, as in     Facio , unless Mr. Varallo’s state court disbarment is

reversed, his interest in the constitutionality of the state’s lawyer disciplinary

process is “prospective and hypothetical in nature,” and he lacks standing to

assert his constitutional claims.    3
                                         Facio , 929 F.2d at 543; see also Levin v.

Attorney Registration & Disciplinary Comm’n of the Supreme Court of Ill.              , 74

F.3d 763, 767 (7th Cir. 1996) (explaining that if plaintiff’s disbarment stands, he

would lack the personal stake needed for an independent constitutional attack of



3
       Mr. Varallo has informed this Court that the Colorado Supreme Court has
ordered that his disbarment will end on December 31, 1998, and that he may seek
readmission to the bar on or after January 1, 1999. As a result of this ruling, Mr.
Varallo states that he will now longer be seeking a personal injunction in his
§ 1983 action. This does not change our analysis. There is nothing in the record
to indicate that Mr. Varallo is now licensed to practice law in Colorado; thus, he
lacks standing to seek any declaratory relief. The 1996 order disbarring Mr.
Varallo from the practice of law in Colorado is final, and any ruling that the
state’s disciplinary process is unconstitutional would not reverse that judgment.
See Facio , 929 F.2d at 545.

                                               -5-
the state’s disciplinary rules regarding disbarment). Accordingly, we agree with

the district court that Mr. Varallo’s claims that defendants violated his

constitutional rights are inextricably intertwined with his state court judgment,

and he cannot, therefore, maintain his § 1983 action.

       Mr. Varallo exhausted his appellate process in the Colorado courts and in

the United States Supreme Court, which is vested with exclusive jurisdiction to

review a decision of the highest state court.         See Facio , 929 F.2d at 543. Mr.

Varallo asserts we should adopt a unique “Varallo exception” to the          Rooker -

Feldman doctrine case because the Supreme Court no longer permits an appeal as

of right from a state disbarment order. This argument is without merit. Mr.

Varallo also argues that the defendants should be judicially estopped from raising

the Rooker -Feldman doctrine because they moved to dismiss his first § 1983

action, filed while his state disciplinary proceedings were pending, under the

Younger abstention doctrine. This argument is also without merit. The

defendants’ arguments seeking dismissal of the different § 1983 actions are not

inconsistent and, in any event, the Tenth Circuit has rejected the use of the

judicial estoppel doctrine.   See Rascon v. US West Communications, Inc.          , Inc.,

143 F.3d 1324, 1330-32 (10th Cir. 1998). Finally, because of our conclusion that

the district court lacked subject matter jurisdiction, we need not reach Mr.

Varallo’s arguments that an exception to the Eleventh Amendment’s sovereign


                                                -6-
immunity provisions applies to his complaint or that the Supreme Court’s decision

in Hans v. Louisiana , 134 U.S. 1 (1890), should be overturned.

      The judgment of the United States District Court for the District of

Colorado dismissing Mr. Varallo’s § 1983 complaint is AFFIRMED.



                                                   Entered for the Court


                                                   David M. Ebel
                                                   Circuit Judge




                                        -7-